Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 1 of 59 PageID: 490




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 VALERIE PALMIERI, DIANE GORDON,
 GAYLE MORASKI, HOLLY REEVES, and AMY                      AMENDED CLASS ACTION
 TUCKER, individually and on behalf of all others          COMPLAINT
 similarly situated,

                 Plaintiffs,                               JURY TRIAL DEMANDED

         v.
                                                           No. 2:19-CV-22024
 INTERVET INC. d/b/a MERCK ANIMAL
 HEALTH, a subsidiary of MERCK & CO., INC.,                Hon. John Michael Vazquez

               Defendant.




       Plaintiffs Valerie Palmieri, Diane Gordon, Gayle Moraski, Holly Reeves, and Amy Tucker

(collectively, “Plaintiffs”), individually and on behalf of all others similarly situated (collectively,

the “Class,” as more fully defined below), bring this class action complaint against Defendant

Intervet Inc., d/b/a Merck Animal Health, a subsidiary of Merck & Co., Inc. (“Intervet” or

“Defendant”). Plaintiffs make the following allegations upon personal knowledge as to their own

acts, upon information and belief, and their attorneys’ investigation as to all other matters, alleging

as follows:

                                I.     NATURE OF THE ACTION

       1.        Bravecto is the trade name for the drug fluralaner, which includes a pesticide

called isoxazoline. In May 2014, the U.S. Food and Drug Administration (“FDA”) approved the

marketing and sale of Bravecto tablets for dogs and Bravecto topical solutions for cats and dogs


                                                   1
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 2 of 59 PageID: 491




(collectively, “Bravecto”) for the treatment and prevention of flea and tick infestations. Bravecto

is produced and marketed by Defendant Intervet Inc. d/b/a Merck Animal Health, which is a

subsidiary of Merck & Co., Inc.

       2.        Like other pesticides used to kill bugs, consumers purchase flea and tick products,

including collars, shampoos and topical applications directly from retail stores, like PetSmart or

Walmart. Although products used to prevent ticks and fleas on pets are not a treatment for a

medical condition, manufacturers have also created topical products that require a veterinarian’s

prescription similar to “prescription pet food,” which does not receive the U.S. Food and Drug

Administration’s approval as a “drug.” Chewable tablets and topical applications, like Bravecto,

are the most recent development in products used to treat flea and ticks that require a prescription

from a veterinarian.

       3.        Similar to other flea and tick treatments, Defendant advertises and markets

Bravecto directly to consumers—including to the Plaintiffs—nationally as a safe chewable tablet

for dogs or a topical application that prevents and kills ticks and fleas for up to three months, while

competing products provide only one month of protection. Bravecto is advertised on television,

online through its own website, and through other retailers’ websites.

       4.        Bravecto is a pesticide that when used, is absorbed into the host animal’s blood

stream and subsequently causes toxicity in insects that bite those animals, such that the insects

experience uncontrolled neural activity and, eventually, death. Because of the method by which it

kills insects, Bravecto also presents a risk of neurological toxicity in the animals that ingest it.

Unfortunately, Defendant failed to adequately disclose this risk to consumers, including Plaintiffs

and the other Class members.




                                                  2
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 3 of 59 PageID: 492




       5.        As a result of Defendant’s failure to disclose the known risk, reasonable

consumers purchased Bravecto and paid a particular price for it without knowing the significant

risk of neurological toxicity.

       6.        On September 20, 2018—more than four years after Defendant began marketing

and selling Bravecto—the FDA issued an alert (the “FDA Press Release”) on the potential

neurological adverse events associated with isoxazoline medications to treat flea and ticks,

including Bravecto.1 In that press release, the FDA stated that it was requesting that manufacturers

change their labels to “highlight neurological events because these events were seen consistently

across the isoxazoline class of products” and “provide veterinarians and pet owners with the

information they need to make treatment decisions for each pet on an individual basis.” The FDA

Press Release also indicated that certain manufacturers—but not Defendant—had made the

requested label change.

       7.        Defendant now discloses a risk of some neurologic adverse reactions including

tremors, ataxia, and seizures from Bravecto.2

       8.        The FDA, European government agencies, and, likely Defendant, have received

thousands of reports relating to adverse events from isoxazoline products, including Defendant’s

Bravecto. A significant number of these adverse events relate to neurological symptoms.




1
  FDA, Animal Drug Safety Communication: FDA Alerts Pet Owners and Veterinarians
About Potential for Neurologic Adverse Events Associated with Certain Flea and Tick
Products (Sept. 20, 2018), https://www.fda.gov/animal-veterinary/cvm-updates/animal-drug-
safety-communication-fda-alerts-pet-owners-and-veterinarians-about-potential-neurologic
(last visited July 1, 2020) (the “FDA Press Release”).
2
  Bravecto, FAQ, https://us.bravecto.com/faq (last visited July 1, 2020); Merck, Bravecto,
https://www.merck-animal-health-
usa.com/pdfs/canine/BravectoDogPI_152451%20R11_8.5x11.pdf (last visited June 26,
2020).
                                                 3
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 4 of 59 PageID: 493




        9.       Consumers of Bravecto—including Plaintiffs and the other Class members—paid

a premium for Bravecto, based on its purported safe extended prevention and control of flea and

tick infestations compared to other products. Defendant, however, misrepresented or omitted the

risk of neurological adverse reactions caused by Bravecto.

        10.      Defendant’s omission of critical information from the Class members is further

demonstrated by its attempts to “buy off” certain Class members—by offering them a check in

exchange for silence and agreeing not to hold Defendant responsible for the problems cause by

Bravecto. This attempt to buy silence has likely negatively impacted other consumers and Class

members.

        11.      Every consumer who purchased Bravecto without being informed of the true facts

about its health and safety risks prior to purchase was injured at the point of sale when, instead of

obtaining a safe flea and tick medication, they obtained Defendant’s unreasonably dangerous and

defective product.

        12.      Further, consumers who purchased Bravecto experienced consequential damages

in the form of veterinarian treatment of their pets who were harmed as a result of Bravecto’s

undisclosed safety issues.

        13.      By omitting and failing to disclose the dangers that Bravecto poses to pets—

specifically, risk of neurologic adverse reactions including tremors, ataxia, and seizures, thus

misrepresenting the safety of Bravecto, Defendant defrauded Plaintiffs and the other Class

members, deprived them of the benefit of their bargain, and/or was unjustly enriched at Plaintiffs’

and the other Class members’ expense. Plaintiffs, individually and on behalf of the other Class

members they seek to represent, seek monetary damages, statutory penalties, and injunctive relief

as set forth herein.



                                                 4
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 5 of 59 PageID: 494




                             II.     JURISDICTION AND VENUE

       14.     Jurisdiction is proper in this Court pursuant to the Class Action Fairness Act, 28

U.S.C. § 1332(d), because at least one Class member is of diverse citizenship from the

Defendant, there are more than 100 class members, and the aggregate amount in controversy

exceeds $5,000,000, exclusive of interest and costs. This Court has supplemental jurisdiction

over Plaintiffs’ state law claims under 28 U.S.C. § 1367.

       15.       This Court has personal jurisdiction over Defendant because Defendant is

headquartered in the State of New Jersey and has purposefully availed itself of the privilege of

conducting business in the State of New Jersey. Some, if not most, of the actions giving rise to

the Complaint took place in this District, including but not limited to Defendant’s manufacturing,

distribution, advertising and representations regarding Bravecto, and Defendant’s use of a call

center to receive complaints from customers regarding adverse reactions. Most, if not all, of

Plaintiffs’ claims arise out of Defendant operating, conducting, engaging in, or carrying on a

business or business venture in this State, or having an office or agency in this State, committing

a tortious act in this State, and causing injury to property in this State arising out of Defendant’s

own acts and omissions outside this State. At or about the time of such injuries, Defendant was

engaged in solicitation or service activities within this State, or else products, materials, or things

processed, serviced, or manufactured by Defendant anywhere were used or consumed within this

State in the ordinary course of commerce, trade, or use.

       16.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a), because a

substantial part of the events or omissions giving rise to these claims occurred in this District,

Defendant has caused harm to class members residing in this District, and Defendant is a resident




                                                  5
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 6 of 59 PageID: 495




of this District under 28 U.S.C. § 1391(c)(2), because it is subject to personal jurisdiction in this

District.

                                         III.    PARTIES

 Plaintiffs

        17.     Plaintiff Valerie Palmieri is a resident and citizen of the State of Connecticut,

residing in Monroe, Connecticut. Ms. Palmieri purchased the Bravecto product to treat her pet

dog Jake on or around November 13, 2016. Defendant’s packaging and materials did not disclose

any risk of neurological adverse reactions upon the use of Bravecto, and Ms. Palmieri would not

have given the Bravecto product to her pet, or would have paid significantly less for it, if Defendant

had disclosed such risks. After administering Bravecto, Ms. Palmieri’s dog Jake vomited, stopped

eating, exhibited other symptoms of lethargy, and was diagnosed as having had a seizure. Jake

continues to suffer additional neurological episodes.




                                   Plaintiff Palmieri’s dog Jake




                                                  6
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 7 of 59 PageID: 496




       18.     Plaintiff Diane Gordon is a resident and citizen of the State of Illinois, residing in

Aurora, Illinois. Ms. Gordon purchased the Bravecto product to treat her pet dog Charlie in May

and September 2015.     Defendant’s packaging and materials did not disclose any risk of

neurological adverse reactions upon the use of Bravecto, and Ms. Gordon would not have given

the Bravecto product to her pet, or would have paid significantly less for it, if Defendant had

disclosed such risks. After administering Bravecto, Ms. Gordon’s dog Charlie suffered at least

two seizures, and passed away on or around November 1, 2015.




                                Plaintiff Gordon’s dog Charlie

       19.     Plaintiff Gayle Moraski is a resident and citizen of the State of Connecticut,

residing in Winsted, Connecticut. Ms. Moraski purchased the Bravecto product to treat her pet

dog Summer in or around August 2015, and continued to use the product until September 2019,

discontinuing use when her dog began suffering seizures. Defendant’s packaging and materials

                                                7
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 8 of 59 PageID: 497




did not disclose any risk of neurological adverse reactions upon the use of Bravecto, and Ms.

Moraski would not have given the Bravecto product to her pet, or would have paid significantly

less for it, if Defendant had disclosed such risks. On September 21, 2019, after taking Bravecto,

Summer suffered numerous seizures, and was diagnosed with focal seizures.




                                Plaintiff Moraski’s dog Summer

       20.      Plaintiff Holly Reeves is a resident and citizen of the State of Texas, residing in

Houston, Texas. Ms. Reeves purchased the Bravecto product in March and September of 2018 to

treat her pet dog Remi in March, June, and September of 2018, discontinuing its use after her dog

began suffering seizures. Defendant’s packaging and materials did not disclose any risk of

neurological adverse reactions upon the use of Bravecto, and Ms. Reeves would not have given

the Bravecto product to her pet, or would have paid significantly less for it, if Defendant had

disclosed such risks. Soon after being administered Bravecto, Remi began experiencing seizures


                                                8
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 9 of 59 PageID: 498




in October of 2018, and continues to experience seizures approximately once per month, often in

clusters lasting for several days. No other cause for Remi’s seizures could be determined after

extensive blood tests, and he continues to have seizures and must take seizure medication for the

rest of his life.




                                    Plaintiff Reeves’ dog Remi

        21.         Plaintiff Amy Tucker is a resident of the State of New York, residing in

Schaghticoke, New York. Ms. Tucker purchased the Bravecto product to treat her dogs Gizmo

and Duchess in November of 2016. Defendant’s packaging and materials did not disclose any risk

of neurological adverse reactions upon the use of Bravecto, and Ms. Tucker would not have given

the Bravecto product to her pets, or would have paid significantly less for it, if Defendant had

disclosed such risks. Within days after administering Bravecto, Duchess began to experience a

loss of appetite and difficulty walking and standing upright. On December 9, 2016, Ms. Tucker

was forced to euthanize Duchess.




                                                9
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 10 of 59 PageID: 499




                               Plaintiff Amy Tucker’s dog Duchess

  Defendant

        22.      Defendant Intervet identifies its address in Madison, New Jersey, including on its

 Bravecto packaging. Intervet’s registered business address with the State of New Jersey is

 Kenilworth, New Jersey. Intervet does business under the name Merck Animal Health and is a

 subsidiary of Merck & Co., Inc. Intervet manufactures, distributes, markets, and sells Bravecto to

 consumers and veterinarians across the United States from its New Jersey headquarters.

                        IV.    COMMON FACTUAL ALLEGATIONS

        A.      The Bravecto Products can seriously harm pets. Rather than inform its
                consumers, Defendant hid the truth.

        23.      Since its launch in 2014, thousands of consumers and veterinarians have reported

 adverse events relating to isoxazoline flea and tick treatments, including from Bravecto.

 Information obtained through public records requests to the FDA, and its European counterpart

 the European Medicines Agency (“EMA”), demonstrate that animals treated with isoxazoline

 medications experienced consistent neurological adverse reactions, including but not limited to,



                                                10
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 11 of 59 PageID: 500




 death, seizures, shaking/tremors/ataxia, neurological/cognitive issues, muscular/balance issues

 and vomiting/loss of appetite.

        24.      Plaintiffs’ experiences are no different—after treating their pets with Bravecto,

 their beloved pets became seriously ill, demonstrating the same symptoms described above.

        25.      Defendant was aware (or, at the very least, was on notice) of these adverse

 neurological risks for several reasons.

                a.      Bravecto is ingested or applied to animals and absorbed into their blood

                        stream in order to penetrate nervous systems and cause death of insects—

                        its functionality alone leads to a known risk; and

                b.      Further, consumers issued numerous complaints concerning neurological

                        adverse reactions following use of Bravecto since it was released to the

                        market in 2014 and through at least late 2018.

        26.      While Defendant knew of these risks, it never disclosed them to consumers and

 their veterinarians. Defendant knew that because of these undisclosed risks, it was depriving

 consumers and their veterinarians of the ability to make an informed decision as to whether to

 purchase Bravecto and use it on their pets.

        27.      Consumers were deprived of the ability to make informed purchasing decisions

 concerning the medical treatment, health, and welfare of their pets and—as demonstrated above—

 in some instances were unknowingly poisoning their pets with toxic medications.

        28.      According to a parasitology expert at the College of Veterinary Medicine at the

 University of Illinois Urbana-Champaign, “Isoxazoline class medications bind to chloride

 channels in nerve and muscle cells, which blocks the transmission of neuronal signals, causing

 parasites to become paralyzed and die.” The expert also stated that, “[isoxazoline class



                                                 11
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 12 of 59 PageID: 501




 medications] can still cause toxicity in mammals, depending on the animal’s physiological state,

 health, and history.”3

        29.      Defendant’s own study on Bravecto published on May 31, 2016, which was not

 made available to consumers (nor would consumers know to look for such a study having

 received no warning about such adverse events from Bravecto) determined that Bravecto has the

 ability to cross an animal’s cell membranes to bind to them, which is what prevents it from being

 eliminated from their body except over a long period of time. However, this science can also

 present the risk to an animal’s own nervous systems:

        Fluralaner shows a relatively high apparent distribution (Vz = 3.1 L/kg in dogs and
        3.5 L/kg in cats) into tissues following i.v. infusion. This is expected because the
        physicochemical properties of fluralaner with a molecular weight of 556.29, an
        unionized state at physiological pH (1–12), and a high logPow value of 5.35 favour
        the ability to cross cell membranes. . . .For fluralaner, the main route of elimination
        is likely hepatic because the high plasma protein binding indicates minimal
        elimination via renal filtration. . . . . The low clearance may be due to the high
        protein binding of fluralaner, which limits the unbound fraction of fluralaner in the
        vascular system that can be presented to clearing organs and/or due to a low
        intrinsic hepatic capacity to metabolize fluralaner.4

        30.      In contrast to Bravecto and other isoxazoline products, other flea and tick

 treatments are only applied to an animal’s skin on a monthly basis. They are not absorbed into the

 animal’s blood stream. Instead, they are stored in the animal’s oil glands on its skin such that when



 3
   College of Veterinary Medicine, University of Illinois Urbana-Champaign, FDA Alert on Flea
 Medication (Oct. 22, 2018), https://vetmed.illinois.edu/pet_column/fda-alert-on-flea-
 medications/ (“Only medications in the isoxazoline class of flea and tick medications are under
 investigation at this time. This includes Bravecto, Nexgard, Credelio, and Simparica (brand
 names for fluralaner, afoxolaner, lotilaner, and sarolaner).”) (last visited June 26, 2020).
 4
  Kilp, S., Ramirez, D., Allan, M.J. et al. Comparative pharmacokinetics of fluralaner in dogs
 and cats following single topical or intravenous administration. Parasites Vectors 9, 296 (2016).
 https://doi.org/10.1186/s13071-016-1564-8
 https://parasitesandvectors.biomedcentral.com/articles/10.1186/s13071-016-1564-8 (last visited
 June 29, 2020).


                                                  12
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 13 of 59 PageID: 502




 insects come in contact with the animal’s coat—not through biting them as with isoxazoline

 products, they die.5

          31.      Before the FDA approved Bravecto for market, safety studies and clinical trials

 indicated that isoxazoline drugs could cause neurologic adverse reactions in animals. For example,

 in September 2013, the FDA approved NexGard, the first isoxazoline product to be sold in the

 U.S. NexGard disclosed in connection with studies on the adverse effects of its product that

 seizures occurred in dogs that used its product (similar to Intervet’s own studies involving

 Bravecto), stating in part:

          In the U.S. field study, one dog with a history of seizures experienced a seizure on
          the same day after receiving the first dose and on the same day after receiving the
          second dose . . . . This dog experienced a third seizure one week after receiving the
          third dose. The dog remained enrolled and completed the study. Another dog with
          a history of seizures had a seizure 19 days after the third dose of NexGard. The dog
          remained enrolled and completed the study. A third dog with a history of seizures
          received NexGard and experienced no seizures throughout the study.6

          32.      Despite observing a similar trend of adverse neurological reactions in NexGard,

 which is part of the same class of isoxazoline drugs as Bravecto, Bravecto did not adequately

 disclose such adverse events as a warning to its consumers. Instead—as described herein—it

 elected to hide this important information from its consumers.

          33.      Over 32,000 adverse events relating to isoxazolines were reported to the FDA

 from January 2013 to September 2017, including instances of 2.47% of deaths and 5.34% seizures,

 6.8% shaking/tremors/ataxia, 2.1% neurological/cognitive and 5.49% muscular/balance issues. Of

 these, nearly 17,000 related to Bravecto with reports of 2.5% deaths, 2.8% seizures, 3.6%


 5
     Frontline, FAQ, https://frontline.com/plus/Pages/Faq.aspx (last visited June 26, 2020).
 6
     VIN News, Alert on pet flea control draws questions, few answers (Oct. 5,
     2018),
     https://news.vin.com/default.aspx?pid=210&Id=8745908&useobjecttypeid=10&fromVINNEW
     SASPX=1 (last visited June 26, 2020).

                                                   13
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 14 of 59 PageID: 503




 shaking/tremors/ataxia, 1.6% neurological/cognitive and 4.2% muscular/balance issues. Possible

 neurological adverse events of seizures, ataxia, neurological/cognitive and balance issues

 accounted for 12.2% of the reports to the FDA about Bravecto during this time.

           34.   Over 7,000 adverse events relating to isoxazolines were reported to the European

 Medicines Agency from January 2013 to January 2017 and over 39,000 from 2013-2019. The

 reports up to 2017 included 22.66% deaths, 30.25% seizures, 6.9% ataxia or tremors, 7.51% loss

 of motor function, limb stiffness, inability to walk, and 1.39% loss of coordination/balance.

 Specifically, 4,351 of these reported adverse events related to Bravecto with 23.56% deaths,

 18.73% seizures, 6.23% ataxia or tremors, 7.54% loss of motor function, limb stiffness, inability

 to walk, 1.56% loss of coordination/balance. Possible neurological adverse events of seizures,

 ataxia, inability to walk and loss of balance accounted for 34.06% of the reports to the EMA about

 Bravecto during this time. The reports dating to 2019, however, included 14.9% of deaths and

 16.02% of seizures overall relating to isoxazolines, and specifically 23.7% deaths and 18.3%

 seizures relating to Bravecto.

           35.   Following a review of its adverse event reports, the EMA concluded in July 2017,

 that Defendant had to update its package leaflet to include convulsions as a new side effect to

 advise veterinarians and pet owners to use Bravecto with caution in dogs with epilepsy.7 But

 Defendant continued to conceal these adverse effects as a warning from consumers in the United

 States.

           36.   In addition to the thousands of reports of adverse events provided to government

 agencies and relayed to Defendant, some consumers have publicly shared their own experiences.


 7
  EMA, Tick and flea control agent Bravecto continues to be acceptably safe to use, Aug. 17,
 2017, https://www.ema.europa.eu/en/news/tick-flea-control-agent-bravecto-continues-be-
 acceptably-safe-use (last visited June 30, 2020).


                                                14
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 15 of 59 PageID: 504




 In September 2015, an individual wrote to a syndicated newspaper column, “Dr. Michael Fox,”

 about that person’s experience with administering Bravecto, which ultimately led to the pet’s

 death. That individual then started a Facebook group involving the adverse effects of Bravecto,

 which now has over 48,000 members.8 Upon information and belief, Defendant has tried on

 multiple occasions to shut down this Facebook group.

        37.      Furthermore, Defendant was not only aware of Dr. Fox’s column regarding

 Bravecto, but it responded publicly to it in March 2016, downplaying the seriousness of the reports:

        Global safety surveillance of Bravecto use has provided additional compelling
        evidence of the safety of the product. Bravecto has been prescribed to more than 13
        million dogs in 60 countries around the world, and the frequency of adverse event
        reports is classified as rare. In addition to noting that adverse events are rare, it is
        also important to note that such events consist most commonly of mild and transient
        gastrointestinal upset, which is noted on the product label.

        As a responsible animal health company, we take every single report of a potential
        adverse event seriously. Whenever possible, we work with the pet owner and
        attending veterinarian to assemble as much clinical information as we can to help
        determine the cause of a pet’s health issue, and to what degree the product may
        have been involved.

        We report all findings to governing regulatory agencies around the world, so that
        they can make a fully informed, scientific assessment about whether an adverse
        event is product related. We do this so that accurate safety and efficacy information
        is updated and made available for veterinarians prescribing our products and pet
        owners.9




 8
   Problems with Oral Anti-Flea and Tick Drug, Herald Standard, Sept. 20, 2015,
 https://www.heraldstandard.com/columns/national_advice/michael_fox/problems-with-oral-anti-
 flea--tick-drug/article_10b9c43c-3005-53b6-8d11-
 0455dca3fd74.html?fbclid=IwAR3inCcepTZ8nS8vQ6Go_VVGj8MNovtNgL8a4HXkQJTYptc
 Ax-1LcMTezxk (last visited June 30, 2020).
 9
  Company Maintains Flea Medication Safe for Pets, NewsTimes, March 3, 2016
 https://www.newstimes.com/opinion/article/Company-maintains-flea-medication-safe-for-pets-
 6868127.php (last visited June 30, 2020).


                                                  15
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 16 of 59 PageID: 505




        38.       Several of the Plaintiffs attempted to contact Defendant to make sure that it knew

 about the problems Bravecto caused for their pets. Like its dismissal of Dr. Fox and other

 individuals’ complaints about Bravecto, Defendant denied that Bravecto could have been the cause

 of Plaintiff Palmieri’s pet’s adverse neurological reaction when she reported it to Defendant.

 Similarly, Plaintiff Gordon’s complaint to Defendant went without acknowledgement.

        39.       Unlike Bravecto, however, other isoxazoline products, including Nexgard,10

 Simparica approved in February 2016, and Credelio approved in January 2018, disclosed risks of

 neurological adverse reactions as a warning to consumers on their websites and with their products

 when selling those products to consumers. Simparica, for example, disclosed as a warning with its
                                                                                                    11
 products that it “*may cause abnormal neurological signs such as tremors, ataxia . . . Seizures.”

        40.       Defendant knew of the adverse reactions that pets were experiencing as a result of

 taking Bravecto; however, it opted not to disclose that information to consumers as a warning.

 Instead, it routinely denied consumers’ claims that Bravecto caused pets’ injuries and neurological

 problems.

        41.       Plaintiffs and Class members purchased Bravecto without having a full

 understanding of the real, material, and potentially deadly risks their pets faced by taking Bravecto.

        42.       Defendant’s failure to disclose this material information risks Class members’

 pets’ lives and caused injury to—and the deaths of—some of these pets. Defendant’s failure to

 disclose the material risks with its Bravecto product—its conscious decision to omit those facts


 10
   FDA Press Release, https://www.fda.gov/animal-veterinary/cvm-updates/animal-drug-safety-
 communication-fda-alerts-pet-owners-and-veterinarians-about-potential-neurologic.
 11
    Simparico, https://www.zoetispetcare.com/products/simparica-trio?section=compare-
 protection&gclid=EAIaIQobChMIq6KKocSo6gIVCa_ICh2KrACsEAAYASAAEgIssPD_BwE
 (last visited June 29, 2020). Plaintiffs make no representation as to the adequacy of the warnings
 for these other drugs, and plead only that, by comparison, Bravecto was more lethal and
 contained less of a warning.
                                                  16
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 17 of 59 PageID: 506




 from its disclosures to consumers—was unconscionable and demonstrated a reckless indifference

 to Plaintiffs, Class members, and their pets.

         43.       As a result of Defendant’s failure to fully disclose the neurological risks associated

 with Bravecto as a warning to consumers and continued misrepresentations about Bravecto’s

 purported safety and efficacy, consumers suffered and continue to sustain damages resulting from

 Defendant’s misconduct.

         44.       Plaintiffs and members of the proposed Classes have suffered injury as a result of

 Defendant’s concealment, misrepresentations and/or deceptive and unfair trade practices, and are

 entitled to relief.

         45.       Had Defendant disclosed the risks of adverse neurological reactions associated

 with Bravecto, Plaintiffs and the other Class members would have been aware of these risks and

 would not have purchased Bravecto, or would not have paid the price that they paid for it. In the

 future, if Defendant disclosed these risks beyond the disclosures it now presently makes—as

 described below, Plaintiffs and others would be in a position to make an informed decision as to

 whether to purchase Bravecto at the prices offered.

         46.       Plaintiffs and the other Class members did not receive the benefit of their bargain

 with Defendant. Rather, they purchased products that are of a lesser standard, grade, and quality

 than represented, with undisclosed health and safety risks, or a lack warning of the same. Plaintiffs

 and the other Class members did not receive products that met ordinary and reasonable consumer

 expectations regarding safety and efficacy.

         B.       Defendant’s marketing corroborated the presumption of Bravecto’s safety.

         47.       Plaintiffs and Class members had no reason to know about the adverse effects pets

 experienced after taking Bravecto, because Defendant failed to disclose those risks, denied that its


                                                    17
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 18 of 59 PageID: 507




 product caused any of the problems that pets experienced, and created materials that further

 demonstrated to reasonable consumers that Bravecto was allegedly safe for pets.

           48.      Defendant opted to make these disclosures about its Bravecto product, intending

 for consumers to rely upon those disclosures, while at the same time choosing to omit information

 regarding a warning of possible adverse effects of Bravecto from consumers.

           49.      Defendant’s central marketing theme for Bravecto, which is directed to consumers

 through advertising on television, online, and displays in veterinarian’s offices, is the purported

 safety of its quick-acting, effective, and long-lasting benefits in preventing and controlling flea

 and tick infestations in dogs and cats, as compared to other products that require more frequent

 application.

           50.      Rather than making disclosures about potential adverse effects related to seizures

 in pets, Defendant touted and continues to tout Bravecto’s “safety” front and center on its

 marketing materials, claiming that it is “FDA approved and proven safe for both dogs and cats for

 12 weeks.”12




 12
      Bravecto, https://us.bravecto.com/ (last visited June 26, 2020).

                                                    18
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 19 of 59 PageID: 508




           51.     Under the “FAQ” page of its website, Defendant states in response to the question

 “HOW SAFE IS BRAVECTO?” that “BRAVECTO has a wide margin of safety in dogs who

 weigh at least 4.4 lb. and cats who weigh at least 2.6 lb. It is also approved for puppies and kittens

 aged 6 months or older. BRAVECTO Chew is approved for use in breeding, pregnant, and

 lactating dogs.”13

           52.     In May 2014, the FDA approved Defendant’s sale of Bravecto chewable tablets

 for dogs and topical solution for cats and dogs for the treatment and prevention of flea and tick

 infestations.

           53.     Because Bravecto is more potent than other flea and tick preventative products,

 consumers are instructed to give one tablet or apply the topical solution every twelve weeks—

 unlike the common monthly application of other products. In addition to its potency to last three

 months, Defendant also touts Bravecto’s immediate effectiveness in killing fleas and ticks.




 13
      Bravecto FAQs, https://us.bravecto.com/faq (last visited June 26, 2020).
                                                   19
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 20 of 59 PageID: 509




         54.      Defendant formulated Bravecto—a pesticide—in both an ingestible, chewable

 tablet form for dogs, and a topical solution for dogs and cats. Bravecto poisons insects through

 their nervous systems causing uncontrolled neural activity and death. Because of Bravecto’s

 formulation as a toxic pesticide that it is ingested or applied to the skin of animals to prevent and

 kill fleas and ticks, it presents a risk of neurological toxicity in the animals that are treated with it,

 which is not known to consumers (nor would consumers have reason to know about these risks).

         55.      At no time during the time period relevant to this action did Defendant’s Bravecto

 packaging provide adequate warning of possible adverse neurological reactions. To wit, and by

 way of example:




                                                    20
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 21 of 59 PageID: 510




                   E
                                        FLAVORED CHEW
                                        FOBDOGS



                                                                                                                                               DH
                                                                                                                    &


                    BRAVE(TO                                                                                              ,   V
                                                                                                        i
                                                                                                            i


                                                     KILLS FLEAS jtv) TICKS
                                                                                               t *
                              I tR                              PUPPIES i .VHjWTHS Of MP m i'i                  .
                                 \                        J SEE BACK MILL FOR DOSING JhW.l
                                                                                                                        I .


                                                                                           [: :
                                                                                                                         Q                 o
                                                                                          Ef                                               k
                                              ' 'fl
                                                                                                                                           u|
                                                                               m

                                                                                          £1                                                    s
                                                                                                                                                5'
                                                                                                                        ft
                                                                                                                                           SI
                                                                                                                                           oe
                                        £                  <s      ia!                                                  J
                                     $
                                               V".        ,'j
                                                                                                                                           CO
                                                                                                                                                          nf

                                                                                                                                                         tIS
                                & : •            '.SI
                                                                                                                                                         R#
                                l                     %                           H Vl
                                                                                                                                                         Giw
                                •Vk         II " ,    ;   igijIV                  HI                                     */

                                 Wm
                                                                                                                                                          E*p|
                                                                                                                                                          Oij.ii




                          i  m

                                                                                 i2L
                   CONTENTS: 1 CHEW CONTAIN NF,                                                                                          UHTEVts:
                   1000 Me FLUBALAMEB

               [OLVTNj'-l : Fistoj! |jy tciirii' ;                   0 MERCK                                                      1 cittmroMiMMAc ico
                                                                                                                                    .   iumimh
                                                                                                                                                        I. Ml,


                                                                                  Aii in 111 1 Htalth
               I                                     u,.
               [_L"; '                                                   '.AI>,N,i. , i                         ».




                                                                                                   21
                                                                                                   21
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 22 of 59 PageID: 511




         56.     Defendant’s Bravecto packaging insert also omitted these risks by asserting that

  in a “well-controlled U.S. field study,” “there were no serious adverse reactions”:




                                                 22
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 23 of 59 PageID: 512



                                                                                                                                                - -      fW«ni


                BR    \ftJtCTO
                      / tFUJRALANER) Chews
                                                                                                                                                                 id)

                 Ravored chews for dogs.



                 SSbA) law Kthis dig? 10 use by or on the order ota licensed ve.dorian.                                                                             Dt




                            ; formulated to provide a minimum dose of 11.] mgflb (25 mg/kg) body weight.
                The chemical ,« of flura.ancr is W-.-^P.B^icblorophenyH-S.itr.fiuoromethyD-^-dibydrois^C-g^^
                methyl-W-(2-ott)-2-(2,2,2-trifluotoelhylamino) ethyllbenaamide.


                                                                                                                                                      In 3 wdl-coni!
                                                                                                                                                      one fiour of [(
                                                                                                                                                      intervention It
                weighing 4.4 pounds or greater.

                                                                                                                                                      For technical e
                Bravecto is also indicated for the treatment and control of Ambtyomma rime                   ''    5,ar ,c-:' mfestations for         Additional inft
                8 weeks in dogs and puppies S months of age and older, and weighing 4.4 poun            j
                                                                                                                                                      repotting for
                                                                                                                                                      SafetyHealth.
                Bravecto should be"            C(J nfs|iv as a single dose every 1 2 weeks according to the Dosage Schedule hctov, to pttruat         CV.TV.C-U uv...,
                a minimum dose of tl,4 mg/Jb (25 mgfkgj body weight.
                                                                                                                                                       Peak (luiatam

                Bravecto may be administered every 8 weeks in case of potential exposure to Amblyopia americanum ticks (see                            half-life tangt

                Effectiveness).                                                                                                                        effectiveness;
                                                                                                                                                       with food.
                Bravecto should be administered with food.
                                                                                                                                                       Mode of Act

                Dosage Schedule                                                                                                                       Fturalaner is f
                                                                                                                                                      inhibitor oftfi.
                       Body Weight Ranges (lb)                   Fluralaner Content (tng)                      Chews Administered
                                                                                                                                                      channels (gam

                                  4.4 - 9.9                              .112.5.                                      One
                                                                                                                                                      Effectiveness*
 'I                                                                                                                                                    Bravecto beg;
                               >9.9 - 22.0                                  250                                        One
                                                                                                                                                       laboratory stu
                              >22.0 - 44.0                                  500                                        One                             on dogs by >
                                                                                                                                                       effectiveness
                              >44.0 - 88.0                                 1000                                        One
                                                                                                                                                       demonstrated
                              >88.0 - 123.0*                               1400                                        One                             48 hours pos"
                                                                                                                                                       7! hours post

              "Dogs over 123.0 lb should be administered the appropriate combination of chews                                                          In a weii-corrt
                                                                                                                                                      flea allergy der
               Treatment with Bravecto may begin at any time of the year and can continueycar round witjioutintertuption.                              of eliminating

               Contraindications:
                                                                                                                                                       ftjfomWity: I
               There are no known contra indications for the use of the product.                                                                       voluntarily a
                                                                                                                                                       when offered
               Warnings:
               Not fo. human use.                            out of the reach of children Keep the product in the original packaging until             Animal Safe
                                                                                                                                                       Margin ofSal
                                                                                                                                                       and 5X them
                                                                                                             uct
               Precautions:
                                                                                                                                                       Theteweteb

                                                                                                                                                        clinical path
                                                                                                                                                        organ weigh
               Adverse Reactions:                                                                                                                        incidence in
                                                                                                                                                         did so with
                                                                                                                                                         evidence ol
               adverse reactions. All potential adverse reactions w„e recorded in dons f' , v               3 ,lck t0Mi 'h«re were no serious            tteatmentr

               in dogs treated with the active control over an 84-day period The         r       v"tk Bravecto over a 182-day period and
               Bravecto and active co ntrol groups was vomiting.            '          ' cqu!!ntlV reported adverse reaction in dogs in the




                                                                     23
                                                                     23
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 24 of 59 PageID: 513




 That in a “margin of safety study,” “there were no clinically-relevant, treatment related effects”:




 And that in a “reproductive safety study,” “there were no clinically-relevant, treatment related

 effects” even though “one adult treated dog suffered a seizure during the course of the study (46

 days after treatment)”:



                                                  24
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 25 of 59 PageID: 514




        57.      Plaintiffs and class members saw the Bravecto product and its packing and

 materials prior to use. Defendant concealed the material risks to Plaintiffs’ and class members’

 pets by failing to provide meaningful disclosures warning about the real and material safety risks

 pets face when taking Bravecto. As a result, Plaintiffs and class members would have no notice

 of these potential adverse risks.

        58.      There was a complete imbalance in the information provided to Plaintiffs and

 Class members on one hand and what Bravecto knew on the other hand.




                                                25
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 26 of 59 PageID: 515




         C.      Complaints of neurological adverse events relating to isoxazoline flea and
                 tick products prompted FDA to issue a warning requiring a label change.

         59.      During the time period relevant to this action, Defendant omitted or otherwise

 failed to disclose an adequate warning of adverse neurological reactions from taking Bravecto.

 Defendant failed to inform any of the Class members about the significant risks Bravecto posed to

 animals.

         60.      In failing to make these representations, consumers did not have all of the facts

 relevant to inform their decision-making process about medications that could impact the health

 and safety of their pets.

         61.      On September 20, 2018, more than four years after Defendant began marketing

 and selling Bravecto, the FDA issued its Press Release warning pet owners and veterinarians of

 the potential risk of neurological adverse events associated with isoxazoline medications to treat

 fleas and ticks, including Bravecto. As a result of the adverse events, the FDA requested that

 manufacturers change their labels to disclose these risks, so that veterinarians and pet owners could

 make an informed decision as to whether they want to use these treatments on their pets. The FDA

 Press Release stated, in pertinent part:

         The U.S. Food and Drug Administration is alerting pet owners and veterinarians to
         be aware of the potential for neurologic adverse events in dogs and cats when
         treated with drugs that are in the isoxazoline class.

         Since these products have obtained their respective FDA approvals, data received
         by the agency as part of its routine post-marketing activities indicates that some
         animals receiving Bravecto (fluralaner) tablets for dogs, Bravecto (fluralaner)
         topical solution for cats and dogs, Nexgard (afoxalaner) tablets for dogs, or
         Simparica (sarolaner) tablets for dogs, have experienced adverse events such as
         muscle tremors, ataxia, and seizures. Two additional products in this class,
         Credelio (lotilaner) tablets for dogs and Revolution Plus (selamectin and sarolaner
         topical solution) for cats, recently received FDA approval. These products are
         approved for the treatment and prevention of flea infestations, and the treatment
         and control of tick infestations. Revolution Plus, is also approved for prevention of



                                                  26
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 27 of 59 PageID: 516




        heartworm disease, treatment and control of ear mite infestations and some
        gastrointestinal parasite infections.

        The FDA is working with manufacturers of isoxazoline products to include new
        label information to highlight neurologic events because these events were seen
        consistently across the isoxazoline class of products. Revolution Plus, which was
        approved most recently, includes the new labeling information to highlight the
        potential for neurologic events in the isoxazoline class, and Merial has made the
        requested changes to Nexgard’s labeling including adding the new class statement.
        Merial has since transferred ownership of Nexgard’s approval to Boehringer
        Ingelheim.

        The FDA carefully reviewed studies and other data on Bravecto, Bravecto Topical,
        Credelio, Nexgard, Simparica and Revolution Plus prior to approval, and these
        products continue to be safe and effective for the majority of animals. The agency
        is asking the manufacturers to make the changes to the product labeling in order
        to provide veterinarians and pet owners with the information they need to make
        treatment decisions for each pet on an individual basis. Veterinarians should use
        their specialized training to review their patients’ medical histories and determine,
        in consultation with pet owners, whether a product in the isoxazoline class is
        appropriate for the pet.

        Although FDA scientists carefully evaluate an animal drug prior to approval, there
        is the potential for new information to emerge after marketing, when the product is
        used in a much larger population. In the first three years after approval, the FDA
        pays particularly close attention to adverse event reports, looking for any safety
        information that may emerge.14

        62.      The FDA Press Release indicated that certain manufacturers had made the

 requested label change. As of the date of the FDA Press Release, Defendant had not disclosed the

 risk of neurological adverse reactions from ingestion or application of Bravecto.

        63.      Now, only after the FDA issued the above statement, Defendant discloses, as a

 “Precaution” and “Important Safety Information” the risk of neurologic adverse reactions from

 Bravecto, including tremors, ataxia, and seizures. Defendant, however, downplays and minimizes



  14
    FDA, Animal Drug Safety Communication: FDA Alerts Pet Owners and Veterinarians
  About Potential for Neurologic Adverse Events Associated with Certain Flea and Tick
  Products (Sept. 20, 2018), https://www.fda.gov/animal-veterinary/cvm-updates/animal-
  drug-safety-communication-fda-alerts-pet-owners-and-veterinarians-about-potential-
  neurologic (emphasis added) (last visited June 26, 2020).
                                                 27
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 28 of 59 PageID: 517




 these risks as being uncommon and most prevalent in animals with a history of seizures, even

 though seizures have occurred in animals without any such history, like Plaintiffs’ dogs. Prior

 labeling did not mention neurological adverse reactions like tremors, ataxia and seizures.

        64.     Defendant’s website for Bravecto now discloses, in pertinent part:

        IMPORTANT SAFETY INFORMATION

        BRAVECTO has not been shown to be effective for 12-weeks’ duration in puppies
        or kittens less than 6 months of age. Fluralaner is a member of the isoxazoline
        class. This class has been associated with neurologic adverse reactions including
        tremors, ataxia, and seizures. BRAVECTO Chew: The most commonly reported
        adverse reactions include vomiting, decreased appetite, diarrhea, lethargy,
        polydipsia, and flatulence. BRAVECTO is not effective against lone star ticks
        beyond 8 weeks of dosing. Seizures have been reported in dogs receiving
        isoxazoline class drugs, even in dogs without a history of seizures. Use with
        caution in dogs with a history of seizures or neurologic disorders. BRAVECTO
        Topical Solution for Dogs: The most commonly reported adverse reactions include
        vomiting, hair loss, diarrhea, lethargy, decreased appetite, and moist
        dermatitis/rash. Bravecto is not effective against lone star ticks beyond 8 weeks of
        dosing. For topical use only. Avoid oral ingestion. Seizures have been reported in
        dogs receiving isoxazoline class drugs, even in dogs without a history of seizures.
        Use caution in dogs with a history of seizures or neurologic disorders.

        BRAVECTO Topical Solution for Cats: The most commonly reported adverse
        reactions include vomiting, itching, diarrhea, hair loss, decreased appetite, lethargy,
        and scabs/ulcerated lesions. BRAVECTO is not effective against American dog
        ticks beyond 8 weeks of dosing. For topical use only. Avoid oral ingestion. The
        safety of BRAVECTO has not been established in breeding, pregnant and lactating
        cats. Neurologic adverse reactions have been reported in cats receiving
        isoxazoline class drugs, even in cats without a history of neurologic disorders.
        Use with caution in cats with a history of neurologic disorders.15

 15
    Bravecto, https://us.bravecto.com/for-dogs (emphasis added) (last visited June 26, 2020);
 Merck, Bravecto, https://www.merck-animal-health-
 usa.com/pdfs/canine/BravectoDogPI_152451%20R11_8.5x11.pdf (last visited June 26, 2020)
 (“Use with caution in dogs with a history of seizures. Seizures have been reported in dogs
 receiving fluralaner, even in dogs without a history of seizures (see Adverse Reactions and
 Animal Safety). . . . Adverse Reactions: In a well-controlled U.S. field study, which included a
 total of 165 households and 321 treated dogs (221 with fluralaner and 100 with a topical active
 control), there were no serious adverse reactions” and mentions two dogs without a history of
 seizures each experienced a seizure.); Compare with Chewy, Frontline,
 https://www.chewy.com/frontline-plus-flea-tick-medium-breed/dp/34716 (last visited June 26,
 2020) (discloses risk of temporary irritation to animal’s skin where applied).

                                                  28
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 29 of 59 PageID: 518




        65.      Defendant’s television commercials16 directed to consumers also now warn to

 “use caution in dogs with a history of seizures or neurological disorders”:




        66.      While certainly more information than Defendant has provided about Bravecto in

 the past, given the information obtained by governmental entities, Plaintiffs are informed and

 believe that additional disclosures are necessary to inform consumers about the risks Bravecto

 pose to pets.

        67.      Defendant’s late-stage forced disclosure does not excuse it from liability for

 failing to previously disclose the material risks to health and safety of pets that Bravecto posed,



 16
    YouTube, Bravecto Television Commercial (2020),
 https://www.youtube.com/watch?v=IUsz9_QcK5E (last visited July 2, 2020).
                                                 29
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 30 of 59 PageID: 519




 which resulted in damages—compensatory, statutory, and punitive—given Defendant’s previous

 reckless disregard for the lives of Class members’ pets.

                   V.       TOLLING OF THE STATUTE OF LIMITATIONS

                                     Fraudulent Concealment

         68.      All applicable statutes of limitation have been tolled by Defendant’s knowing,

 active, and ongoing fraudulent concealment and denial of the facts alleged herein at all times

 relevant to this action.

         69.      Since before its FDA-approval, and at least as soon after its market launch in 2014

 when neurological adverse reactions were observed in the market after widespread use of

 Bravecto, Defendant knew of the material safety risks alleged herein. At all times relevant to this

 action, thousands of similar complaints have been reported alleging adverse neurological reactions

 as a result of using Bravecto.

         70.      Although the FDA, in May 2014, approved Bravecto for sale in the United States,

 it was not until September 20, 2018, that the FDA issued a public statement warning pet owners

 and veterinarians about potential neurological adverse events associated with the isoxazoline class

 of drugs used to treat and prevent flea and tick infestations, including Bravecto. At that time, the

 FDA requested that manufacturers of isoxazoline products change their products’ labels to disclose

 the risk of neurological events. Manufacturers of some isoxazoline products, including Revolution

 Plus and Nexgard, changed their label to include this information, but, as of the date of the FDA

 Press Release, Defendant had not changed Bravecto’s label and did not recall the products in

 circulation to ensure that an adequate warning of the risk of neurological adverse reactions

 appeared on all of its product packaging.




                                                  30
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 31 of 59 PageID: 520




        71.      Despite knowing about the material safety risks its Bravecto products caused to

 pets, Defendant concealed the nature of those risks. Defendant did not disclose the risk of

 neurological adverse reactions when such risks were clearly known, and, once disclosed, sought

 to minimize the severity of the risks.

        72.      Indeed, when Plaintiffs and class members informed Defendant that its product

 harmed their pets—causing them neurological damage and other similar issues—Defendant

 routinely and uniformly denied that Bravecto was the cause, even when veterinarians disagreed.

 In some instances, Defendant also offered to provide aggrieved class members cash in exchange

 for agreeing to a non-disclosure agreement and that Bravecto did not cause their pets’ injuries.

 Defendant’s uniform practices were designed to ensure that class members did not find out about

 the dangers Bravecto poses to pet populations across the United States.

        73.      Any applicable statutes of limitation have, therefore, been tolled by Defendant’s

 knowledge, active concealment, and denial of the facts alleged herein, which behavior remains

 ongoing.

                                            Discovery Rule

        74.      Plaintiffs and the other Class members did not immediately discover—and could

 not have discovered through the exercise of reasonable diligence—the full and complete nature of

 the material safety risks from Bravecto.

        75.      Within the period of any applicable statutes of limitation, Plaintiffs and the other

 Class members could not have discovered, through the exercise of reasonable diligence, that

 Defendant was concealing the Bravecto defect and misrepresenting Bravecto’s safety (or lack

 thereof).




                                                  31
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 32 of 59 PageID: 521




        76.       There was no reason for Plaintiffs or Class members to believe that Bravecto

 would harm their pets, because Defendant utterly failed to provide an adequate warning regarding

 the dangers Bravecto poses to pets.

        77.       Any applicable statutes of limitation have, therefore, been tolled by operation of

 the discovery rule.

                                              Estoppel

        78.       Defendant was under a continuous duty to disclose to Plaintiffs and the other Class

 members the true character, quality, and nature of the Bravecto material safety risks.

        79.       Defendant actively concealed Bravecto’s true character, quality, and nature and

 knowingly misrepresented—or omitted—facts about Bravecto’s safety, quality, reliability,

 characteristics, and performance.

        80.       Defendant attempted to buy the silence of certain Class members but would have

 otherwise required them to submit to terms that would not allow other Class members to determine

 that Bravecto was harming other Class members’ pets.

        81.       Plaintiffs and the other Class members reasonably relied upon Defendant’s

 misrepresentations and/or active concealment of these facts.

        82.       Based on the foregoing, Defendant is estopped from relying on any statutes of

 limitation in defense of this action.

                            VI.      CLASS ACTION ALLEGATIONS

        83.       The Class members’ claims all derive directly from a uniform course of conduct

 by Defendant. Specifically, Defendant has engaged in uniform and standardized conduct in not

 disclosing, concealing, and omitting the serious, and dangerous, side effects of its medications.

 The objective facts—Defendant’s failure to disclose, concealment, and omissions—are the same


                                                  32
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 33 of 59 PageID: 522




 for all Class members. Accordingly, Plaintiffs bring this lawsuit as a class action on their own

 behalf and on behalf of all other persons similarly situated as members of the proposed Classes

 pursuant to Federal Rules of Civil Procedure 23(a) and (b)(3) and/or (b)(2) and/or (c)(4). This

 action satisfies all requirements of those provisions, including numerosity, commonality,

 typicality, adequacy, predominance, and superiority.

                                        The Nationwide Class

        84.       Plaintiffs bring this action and seek to certify and maintain it as a class action under

 Rules 23(a); (b)(2); and/or (b)(3); and/or (c)(4) of the Federal Rules of Civil Procedure on behalf

 of themselves and a Nationwide Class defined as follows:

          All purchasers or users of Bravecto products in the United States or its
          territories between May 1, 2014, and the present.

                                         The State Subclasses

        85.       Additionally, as further described herein, Plaintiffs bring claims based upon state

 laws on behalf of the following subclasses for the states of Connecticut, Illinois, Texas, and New

 York (collectively, the “Class” or “Classes”):

          All purchasers or users of Bravecto products in that particular state between
          May 1, 2014, and the present.

        86.       Excluded from the Classes are: (a) any person who purchased Bravecto for resale

 and not for personal or household use, (b) any person who signed a release of any Defendant in

 exchange for consideration in excess of the cost of Bravecto, (c) Defendant, including any entity

 or division in which Defendant has a controlling interest, as well as its agents, representatives,

 officers, directors, employees, trustees, parents, children, heirs, assigns, and successors, and other

 persons or entities related to, or affiliated with Defendant, and (d) the Court and its staff, and their




                                                    33
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 34 of 59 PageID: 523




 immediate families. Plaintiffs reserve the right to modify or amend these Nationwide and

 Statewide Class definitions as appropriate during the course of this litigation.

        87.        Numerosity: Federal Rule of Civil Procedure 23(a)(1). The members of the

 Nationwide Class and State Subclasses are so numerous and geographically dispersed that

 individual joinder of all class members is impracticable. While Plaintiffs believe that there are at

 least thousands of class members, the precise number is unknown to Plaintiffs but may be

 ascertained from purchase records, sales records, production records, and veterinarian records.

 Plaintiffs anticipate providing Court-approved, appropriate notice to class members, to be

 approved by the Court in accordance with Rule 23 of the Federal Rules of Civil Procedure.

        88.        Commonality and Predominance: Federal Rules of Civil Procedure 23(a)(2)

 and 23(b)(3). This action involves common questions of law and fact, which predominate over

 any questions affecting individual class members, including, without limitation:

              a.     Whether Defendant omitted or otherwise misrepresented the safety risks with

     Bravecto to Plaintiffs and Class members;

              b.     Whether the defective nature of Bravecto constitutes a material fact that

     reasonable consumers would have considered in deciding whether to purchase the product;

              c.     Whether the Defendant knew or should have known about the Bravecto

     product safety defect, and, if so, how long the Defendant has known of the defect;

              d.     Whether Defendant had a duty to disclose the defective nature of Bravecto to

     Plaintiffs and Class members;

              e.     Whether Defendant’s conduct tolls any or all applicable limitations periods

     by acts of fraudulent concealment, application of the discovery rule, or equitable estoppel;




                                                  34
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 35 of 59 PageID: 524




           f.      Whether Defendant engaged in unfair, deceptive, unlawful and/or fraudulent

    acts or practices in trade or commerce by objectively misleading Plaintiffs and putative Class

    members;

           g.      Whether Defendant’s conduct, as alleged herein, was likely to mislead a

    reasonable consumer;

           h.      Whether Defendant violated state consumer protection laws, and if so, what

    remedies are available under those statutes;

           i.      Whether Defendant’s statements, concealments and omissions regarding

    Bravecto were material, in that a reasonable consumer could consider them important in

    purchasing Bravecto;

           j.      Whether Bravecto was unfit for the ordinary purposes for which it was used,

    in violation of the implied warranty of merchantability;

           k.      Whether Plaintiffs and the Classes are entitled to a declaratory judgment

    stating that Bravecto is defective and/or not merchantable;

           l.      Whether Defendant’s unlawful, unfair, and/or deceptive practices harmed

    Plaintiffs and the Classes;

           m.      What aggregate amounts of statutory penalties are sufficient to punish and

    deter Defendant and to vindicate statutory and public policy;

           n.      Whether, as a result of Defendant’s omissions and/or misrepresentations of

    material facts, Plaintiffs and Class members have suffered an ascertainable loss of monies

    and/or property and/or value; and

           o.      Whether Plaintiffs and Class members are entitled to monetary damages

    and/or other remedies and, if so, the nature of any such relief.


                                                35
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 36 of 59 PageID: 525




        89.       Typicality: Federal Rule of Civil Procedure 23(a)(3). Plaintiffs’ claims are

 typical of other Class members’ claims because Plaintiffs were subjected to the same allegedly

 unlawful conduct and damaged in the same way as Class members. The relief Plaintiffs seek is

 typical of the relief sought for the absent Class members.

          90.     Adequacy of Representation: Federal Rule of Civil Procedure 23(a)(4).

        Plaintiffs are adequate class representatives because their interests do not conflict with the

 interests of the other members of the Classes they seek to represent, Plaintiffs have retained counsel

 competent and experienced in complex class action litigation, and Plaintiffs intend to prosecute

 this action vigorously. The Class members’ interests will be fairly and adequately protected by

 Plaintiffs and their counsel.

        91.       Declaratory and Injunctive Relief: Federal Rule of Civil Procedure 23(b)(2).

        The prosecution of separate actions by individual class members would create a risk of

 inconsistent or varying adjudications with respect to individual class members that would establish

 incompatible standards of conduct for Defendant. Such individual actions would create a risk of

 adjudications that would be dispositive of the interests of other class members and impair their

 interests. Defendant has acted and/or refused to act on grounds generally applicable to the Classes,

 making final injunctive relief or corresponding declaratory relief appropriate.

        92.      Superiority: Federal Rule of Civil Procedure 23(b)(3). A class action is superior

 to any other available means for the fair and efficient adjudication of this controversy, and no

 unusual difficulties are likely to be encountered in the management of this class action. The

 damages or other financial detriment suffered by Plaintiffs and the other Class members are

 relatively small compared to the burden and expense that would be required to individually litigate

 their claims against Defendant, so it would be impracticable for Class members to individually



                                                  36
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 37 of 59 PageID: 526




 seek redress for Defendant’s wrongful conduct. Even if the Class members could afford litigation,

 the court system could not. Because of the relatively small size of the individual Class members’

 claims (compared to the cost of litigation), it is likely that only a few Class members could afford

 to seek legal redress for Defendant’s misconduct. Individualized litigation creates a potential for

 inconsistent or contradictory judgments and increases the delay and expense to all parties and the

 court system. By contrast, the class action device presents far fewer management difficulties and

 provides the benefits of single adjudication, economies of scale, and comprehensive supervision

 by a single court. Class treatment of common questions of law and fact would be a superior method

 to multiple individual actions or piecemeal litigation in that class treatment will conserve the

 resources of the courts and the litigants, and will promote consistency and efficiency of

 adjudication.

                                       VII.   CLAIMS FOR RELIEF

                                             COUNT I
                               BREACH OF EXPRESS WARRANTY
                 By Plaintiffs Palmieri, Gordon, Reeves, and Tucker on behalf of the
                                          Nationwide Class

        93.       Plaintiffs Palmieri, Gordon, Reeves, and Tucker (“Plaintiffs” for purposes of this

 Count) reallege and incorporate by reference the preceding paragraphs 1 through 92 as if set forth

 fully herein.

        94.       Plaintiffs bring this claim on behalf of the Nationwide Class. In the alternative,

 Plaintiffs bring this claim on behalf of themselves and on behalf of the State Subclasses, under the

 laws of the states in which they reside and/or purchased Bravecto. Choice of law issues may be

 briefed after sufficient discovery.

        95.       Defendant constitutes a “merchant” and a “seller” in connection with its sales of

 Bravecto to Plaintiffs and the Nationwide Class as those terms are defined in the New Jersey

                                                  37
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 38 of 59 PageID: 527




 Uniform Commercial Code. Plaintiffs and the Nationwide Class constituted “buyers” as that term

 is defined in the New Jersey Code. Bravecto products constituted “goods” as that term is defined

 in the New Jersey Code. Plaintiffs and Class members could buy the Bravecto product directly in

 the stream of commerce.

         96.      Under section 2-313 of title 12A of the New Jersey Revised Statutes, Defendant’s

 statements of affirmations of fact, promises and descriptions made on Bravecto’s packaging and

 advertising, which Defendant provided to Plaintiffs and the Nationwide Class, created written

 express warranties before or at the time of purchase, including that Bravecto was safe for pets to

 treat fleas and ticks.

         97.      State warranty laws from the states in which consumers purchased and used

 Bravecto are substantially similar to New Jersey’s warranty law concerning the definitions of

 merchants, sellers, buyers, and goods.

         98.      State warranty laws from the states in which consumers purchased and used

 Bravecto are substantially similar to New Jersey’s warranty law concerning the creation of

 promises based upon representations of safety.

         99.      These affirmations of facts and promises made by Defendant to Plaintiffs and the

 Nationwide Class related to Bravecto and became part of the bases of the bargains for the purchase

 of Bravecto between them and Defendant, and thereby created express warranties that Bravecto

 would conform to those affirmations and promises.

         100.     Furthermore, the aforementioned descriptions of Bravecto were part of the bases

 of the bargains for the purchases of Bravecto between Defendant on the one hand and Plaintiffs

 and individual members of the Nationwide Class on the other. The descriptions created an express

 warranty that the goods would conform to those descriptions.



                                                  38
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 39 of 59 PageID: 528




        101.     As previously noted, Defendant uniformly misrepresented the nature of Bravecto

 as safe without serious health risks. Instead, Bravecto is a toxic pesticide that presents a risk of

 neurological adverse reactions to animals. Bravecto did not conform to the affirmations, promises,

 and descriptions previously mentioned, resulting in breaches of Bravecto’s express warranties.

        102.     Plaintiffs complied with all conditions precedent to filing this breach of warranty

 claim, including providing notice of the breach of warranty to Defendant, and at least one of the

 Plaintiffs provided notice on behalf of herself and the Nationwide Class, prior to filing this action.

 Alternatively, Defendant has been on notice since at least the commencement of this litigation of

 its breaches of warranty to Plaintiffs and the Nationwide Class, and Defendant has done nothing

 to remedy these breaches. Alternatively, notice need not have been given to Defendant, because it

 had actual notice of its breaches of warranty as to Plaintiffs and the Nationwide Class.

        103.     Plaintiffs believed the Bravecto products to be safe.

        104.     Defendant created representations intending that consumers would rely upon

 them, and consumers would be reasonable in so relying upon those representations.

        105.     Defendant breached its warranties to consumers, because Bravecto products were

 supposed to be safe, but they contained material safety defects that made them unsafe.

        106.     Defendant did not disclose the safety defects inherent in the Bravecto product.

        107.     Defendant has known about the safety issues with its product but elected to omit

 those safety issues from its materials and representations to consumers. Accordingly, Defendant

 was already on notice of its breach of warranties.

        108.     When consumers—including Plaintiffs and Class members—contacted Defendant

 to complain about Bravecto and its impact on their pets, Defendant downplayed their concerns,




                                                  39
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 40 of 59 PageID: 529




 informing them that Bravecto was not the cause for their pets’ illnesses, all the while knowing that

 Bravecto has caused adverse health effects in pets.

        109.         Accordingly, providing Defendant with notice is ineffective at providing

 Defendant an opportunity to cure its breach of warranties. Allowing Defendant additional

 opportunity to cure its breach of warranties is unnecessary and would be futile here as Plaintiffs

 have already suffered harm

        110.         As a direct and proximate result of Defendant’s breach of express warranties,

 Plaintiffs and the Nationwide Class have suffered actual damages as follows:

               a.       Compensatory damages amounting to, among other things, the difference in

     value between the full purchase price of Bravecto and the actual value of it, pursuant to Rule

     23(b)(3) of the Federal Rules of Civil Procedure; and

               b.       Consequential damages pursuant to Rule 23(c)(4) of the Federal Rules of

     Civil Procedure.

        111.         Plaintiffs and the Nationwide Class demand judgment against Defendant for

 damages, as set forth above, plus interest, costs, and such additional relief as the Court may deem

 appropriate or to which Plaintiffs and the Nationwide Class may be entitled.

                                                COUNT II
                                  BREACH OF IMPLIED WARRANTY
                    By Plaintiffs Palmieri, Gordon, Reeves, and Tucker on behalf of the
                                             Nationwide Class

        112.         Plaintiffs Palmieri, Gordon, Reeves, and Tucker (“Plaintiffs” for purposes of this

 Count) reallege and incorporate by reference the preceding paragraphs 1 through 92 as if set forth

 fully herein.

        113.         Plaintiffs bring this claim on behalf of the Nationwide Class. In the alternative,

 Plaintiffs bring this claim on behalf of themselves and on behalf of the State Subclasses, under the

                                                    40
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 41 of 59 PageID: 530




 laws of the states in which they reside and/or purchased Bravecto. Choice of law issues may be

 briefed after sufficient discovery.

        114.     Plaintiffs purchased Bravecto for treatment of their pets believing the products to

 be of good, merchantable quality and safe for use in their pets.

        115.     Bravecto is a “good” within the meaning of the Uniform Commercial Code.

        116.     Plaintiffs and Class members are buyers as that term is defined by the Uniform

 Commercial Code. Defendant is a merchant with respect to the Bravecto product. Plaintiffs and

 Class members could purchase the Bravecto product directly in the stream of commerce.

        117.     Plaintiffs and Class members purchased the Bravecto products believing them to

 be safe to use for their pets. Defendant made an implied warranty with its consumers that the

 Bravecto products would be safe to use.

        118.     A warranty that Bravecto was in merchantable condition and fit for the ordinary

 purpose for which it is used is implied by law.

        119.     Bravecto, when it was sold and all times thereafter, was not in merchantable

 condition and not fit for the ordinary purpose for which it was intended—treatment of pets—given

 the serious safety defects contained in the product.

        120.     Defendant has known about the safety issues with its product and that it was not

 merchantable but elected to omit those safety issues from its materials and representations to

 consumers. Accordingly, Defendant was already on notice of its breach of implied warranties.

        121.     When consumers—including Plaintiffs and Class members—contacted Defendant

 to complain about Bravecto and its impact on their pets, Defendant downplayed their concerns,

 informing them that Bravecto was not the cause for their pets’ illnesses, all the while knowing that

 Bravecto has caused adverse health effects in pets.



                                                   41
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 42 of 59 PageID: 531




         122.     Accordingly, providing Defendant with notice is ineffective at providing

 Defendant an opportunity to cure its breach of implied warranties. Allowing Defendant additional

 opportunity to cure its breach of implied warranties is unnecessary and would be futile here as

 Plaintiffs have already suffered harm.

         123.     As a direct and proximate cause of Defendant’s breach of the implied warranty of

 merchantability, Plaintiffs and Class members suffered injury in an amount to be proven at trial.

                                              COUNT III
                                     PRODUCTS LIABILITY
                          By All Plaintiffs on behalf of the Nationwide Class

         124.     Plaintiffs reallege and incorporate by reference the preceding paragraphs 1 through

 92 as if set forth fully herein.

         125.     Plaintiffs bring this cause of action on behalf of the Nationwide Class and, if

 necessary, State Subclasses based upon the laws in the states in which they treated their pets with

 Bravecto. Choice of law principles may be briefed after sufficient discovery takes place.

         126.     Defendant designed, manufactured, and sold Bravecto, an unsafe toxic pesticide

 that creates a risk of neurological adverse reactions.

         127.     Bravecto was not reasonably fit, suitable, or safe for its intended purpose because

 it contains toxic pesticide and failed to contain adequate warnings of the risk of neurological

 adverse reactions.

         128.     That Bravecto was risky to the health of animals was, at all times material hereto,

 an unreasonably dangerous defect and/or condition. The failure of Defendant to warn on its

 package of the dangerousness of Bravecto, as well as Defendant’s omissions of the defect, also

 constituted an unreasonably dangerous defect and/or condition.




                                                  42
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 43 of 59 PageID: 532




        129.     These unreasonably dangerous defects and/or conditions existed at the time

 Bravecto left Defendant’s control.

        130.     Defendant knew about the dangers Bravecto posed, but elected not to inform

 consumers, downplay safety issues, and deny that its product was the cause of any adverse effects.

        131.     Bravecto came in sealed packages, and its packaging did not change from the time

 it left Defendant’s possession through the time they arrived in stores or veterinarians’ offices to be

 sold to consumers, and consumers purchased and took possession of it.

        132.     The unreasonably dangerous defects and/or conditions of Bravecto proximately

 caused injury and death to animals, constituting property damage to Plaintiffs and certain other

 members of the Nationwide Class beyond and in addition to the damages from purchasing the

 mislabeled and worthless Bravecto.

        133.     Accordingly, Defendant is strictly liable for the damages caused to Plaintiffs and

 any other members of the Nationwide Class, by the unreasonably dangerous Bravecto, specifically

 the illness and deaths of any animals and the expenses incurred therewith.

                                            COUNT IV
                             Connecticut Unfair Trade Practices Act
                                          C.G.S.A. § 42-110g, et seq.
                         By Plaintiffs Palmieri and Moraski on behalf of the
                                        Connecticut Subclass

        134.     Plaintiffs Palmieri and Moraski (“Plaintiffs” for purposes of this Count) reallege

 and incorporate by reference the preceding paragraphs 1 through 92 as if set forth fully herein.

        135.     Plaintiffs assert this claim individually and on behalf of the Connecticut Subclass.

        136.     Defendant is a “person” as defined by C.G.S.A. § 42-110a(3).

        137.     Defendant is engaged in “trade” or “commerce” as those terms are defined by

 C.G.S.A. § 42-110a(4).



                                                  43
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 44 of 59 PageID: 533




        138.     At the time of filing this amended complaint, Plaintiffs sent notice to the Attorney

 General and Commissioner of Consumer Protection pursuant to C.G.S.A. § 42-110g(c).

        139.     Defendant advertised, offered, or sold goods or services in Connecticut, and

 engaged in trade or commerce directly or indirectly affecting the people of Connecticut.

        140.     Defendant engaged in deceptive acts and practices and unfair acts and practices in

 the conduct of trade or commerce, in violation of the C.G.S.A. § 42-110b, including omitting that

 Bravecto has serious and material safety risks that endanger the well-being and lives of Plaintiffs’

 and Class members’ pets, and representing that the product was safe, while otherwise not providing

 corrective disclosures about the defects.

        141.     Defendant’s representations and omissions were material because they were likely

 to deceive reasonable consumers.

        142.     Defendant intended to mislead Plaintiffs and Connecticut Subclass members and

 induce them to rely on its misrepresentations and omissions.

        143.     Had Defendant disclosed to Plaintiffs and Connecticut Subclass members that it

 uniformly misrepresented Bravecto as a “safe” flea and tick treatment while not making corrective

 disclosures, omitted material information regarding risk of neurological adverse reactions, and was

 otherwise engaged in deceptive, common business practices, Defendant would have been unable

 to continue in business and it would have been forced to disclose the uniform defects in Bravecto.

 Instead, Defendant represented that Bravecto was a safe flea and tick treatment without disclosing

 the risk of any serious adverse reactions. Plaintiff Palmieri and the Connecticut Subclass members

 acted reasonably in relying on Defendant’s misrepresentations and omissions, the truth of which

 they could not have discovered.




                                                 44
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 45 of 59 PageID: 534




         144.       Defendant acted intentionally, knowingly, and maliciously to violate the

 Connecticut Unfair Trade Practices Act, and recklessly disregarded Plaintiffs’ and Connecticut

 Subclass members’ rights. Defendant’s knowledge of the adverse neurological reactions to

 Bravecto put Defendant on notice that the Bravecto was not as safe as advertised.

         145.       Accordingly, Defendant acted intentionally or with reckless disregard for the

 safety and well-being of Plaintiffs’ and Connecticut Subclass members’ pets.

         146.       As a direct and proximate result of Defendant’s deceptive acts and practices,

 Plaintiffs and Connecticut Subclass members have suffered and will continue to suffer injury,

 ascertainable losses of money or property, and monetary and non-monetary damages, including

 from not receiving the benefit of their bargain in purchasing Bravecto and paying veterinarian bills

 for treatment relating to the neurological adverse reactions in their pets after consuming Bravecto.

         147.       Defendant’s deceptive acts and practices caused substantial, ascertainable injury

 to Plaintiffs and Connecticut Subclass members, which they could not reasonably avoid, and which

 outweighed any benefits to consumers or to competition.

         148.       Defendant’s violations of Connecticut law were done with reckless indifference to

 the rights of Plaintiffs and the Connecticut Subclass or was with an intentional or wanton violation

 of those rights.

         149.       Plaintiffs and the Connecticut Subclass request damages in the amount to be

 determined at trial, including statutory and common law damages, attorneys’ fees, and punitive

 damages, under Rules 23(b)(2), (b)(3), and (c)(4) of the Federal Rules of Civil Procedure.




                                                   45
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 46 of 59 PageID: 535




                                           COUNT V
                Illinois Consumer Fraud and Deceptive Business Practices Act,
                                   815 ILCS 505/1, et seq.
                              By Plaintiff Gordon on behalf of the
                                        Illinois Subclass

        150.     Plaintiff Gordon (“Plaintiff” for purposes of this Count) realleges and incorporates

 by reference the preceding paragraphs 1 through 92 as if set forth fully herein.

        151.     Plaintiff Gordon asserts that the Defendant violated Illinois Consumer Fraud and

 Deceptive Business Practices Act, 815 ILCS 505/1 et seq. (“ICFA”), which prohibits the use of

 “unfair and deceptive practices” in the conduct of trade or commerce. The ICFA is to be liberally

 construed to effectuate that purpose.

        152.     Plaintiff Gordon and the Illinois Subclass members are consumers as defined in

 815 ILCS 505/1(c) and (e).

        153.     Defendant failed to disclose material safety defects that could impact the health

 and well-being of Plaintiff Gordon’s and the Illinois Subclass members’ pets, and otherwise only

 made partial disclosures concerning the safety of Bravecto sufficient to mislead reasonable

 consumers into believing Bravecto was safe for use.

        154.     Defendant’s misconduct, including the misrepresentations and the omission of

 material facts, took place in the course of trade or commerce in Illinois, arose out of transactions

 that occurred in Illinois, and/or harmed individuals located in Illinois.

        155.     Defendant uniformly misrepresented Bravecto as a “safe” flea and tick treatment,

 omitted material information regarding risk of neurological adverse reactions, and/or was

 otherwise engaged in deceptive, common business practices. Defendant represented that Bravecto

 was a safe flea and tick treatment without disclosing the risk of any serious adverse reactions.




                                                  46
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 47 of 59 PageID: 536




        156.     By undertaking the conduct at issue herein, Defendant has engaged in unfair or

 deceptive acts prohibited by the ICFA.

        157.     If not for the Defendant’s deceptive and unfair acts, including Defendant’s

 omission of material information regarding risks of neurological adverse reactions, as alleged

 herein, Plaintiff Gordon and the Illinois Subclass members would not have purchased the Products

 or would have paid significantly less for them.

        158.     Defendant, at all relevant times, knew or should have known that Plaintiff Gordon

 and the Illinois Subclass members did not know and could not have reasonably discovered its

 deceptive and unfair acts, including Defendant’s omission of material information regarding risks

 of neurological adverse reactions, prior to their purchases of the Bravecto.

        159.     As discussed above, the statute of limitations has been tolled due to Defendant’s

 deceptive conduct.

        160.     As a direct and proximate result of Defendant’s violations of the ICFA, Plaintiff

 Gordon and the Illinois Subclass members sustained damages in an amount to be proven at trial.

        161.     In addition, Defendant’s conduct showed malice, motive, and the reckless

 disregard of the truth such that on account of Defendant’s conduct, Plaintiff Gordon and the Illinois

 Subclass members seek statutory and actual damages, punitive damages, injunctive relief,

 attorneys’ fees and costs, and all other relief allowed under the ICFA.

                                              COUNT VI
                         Illinois Uniform Deceptive Trade Practices Act
                                      815 ILCS 510/1, et seq.
                                 By Plaintiff Gordon on behalf of the
                                           Illinois Subclass

        162.     Plaintiff Gordon (“Plaintiff” for purposes of this Count) realleges and incorporates

 by reference the preceding paragraphs 1 through 92 as if set forth fully herein.



                                                   47
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 48 of 59 PageID: 537




        163.     Defendant is a “person” as defined by 815 ILCS §§ 510/1(5).

        164.     Defendant engaged in deceptive trade practices in the conduct of its business, in

 violation of 815 ILCS §§ 510/2(a), including knowingly manufacturing, advertising, and selling

 Bravecto products with uniform defects that endanger the health and well-being of pets, omitting

 details of the defect from consumers and otherwise denying that Bravecto caused any of Plaintiff

 Gordon’s or other Illinois Subclass members’ pets’ neurological or health issues, and

 misrepresenting Bravecto by only making partial disclosures that showed a reckless indifference

 or disregard for the health of Plaintiff Gordon’s and Illinois Subclass members’ pets.

        165.     Defendant’s representations and omissions were material because they were likely

 to deceive reasonable consumers.

        166.     The above unfair and deceptive practices and acts by Defendant were immoral,

 unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff Gordon

 and Illinois Subclass members that they could not reasonably avoid; this substantial injury

 outweighed any benefits to consumers or to competition.

        167.     As a direct and proximate result of Defendant’s deceptive acts and practices,

 Plaintiff Gordon and Illinois Subclass members have suffered and will continue to suffer injury,

 ascertainable losses of money or property, and monetary and non-monetary damages, including

 from not receiving the benefit of their bargain in purchasing Bravecto.

        168.     Plaintiff Gordon and Illinois Subclass members are entitled to such injunctive

 relief to ensure that Defendant fully discloses the material safety risks of Bravecto to its

 customers—including Plaintiff Gordon and the Illinois Subclass.

        169.     Plaintiff Gordon and Illinois Subclass members seek all relief allowed by law,

 including injunctive relief and reasonable attorney’s fees.



                                                 48
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 49 of 59 PageID: 538




                                            COUNT VII
                                 New York General Business Law,
                                 N.Y. Gen. Bus. Law §§ 349, et seq.
                                 By Plaintiff Tucker on behalf of the
                                        New York Subclass

        170.     Plaintiff Tucker (“Plaintiff” for purposes of this Count) realleges and incorporates

 by reference the preceding paragraphs 1 through 92 as if set forth fully herein.

        171.     Plaintiff brings this claim individually and on behalf of the New York Subclass.

        172.     Defendant engaged in deceptive acts or practices in the conduct of its business,

 trade, and commerce or furnishing of services, in violation of N.Y. Gen. Bus. Law § 349, as

 described herein.

        173.     Defendant’s representations and omissions were material because they were likely

 to deceive reasonable consumers.

        174.     Defendant recklessly disregarded Plaintiff and other New York Subclass

 members’ rights. Defendant’s knowledge of the true health and safety risks of Bravecto put

 Defendant on notice that Bravecto was less safe than advertised and represented.

        175.     Defendant elected to omit details of material safety defects from its customers—

 details which only it knew about and which Plaintiff and New York Subclass members had no

 reason to know about. These omissions showed reckless disregard for the health and safety of

 Plaintiff’s and New York Subclass members’ pets. Additionally, Defendant only made partial

 disclosures through its misrepresentations, which did not inform consumers about the dangers

 Bravecto posed to their pets.

        176.     As a direct and proximate result of Defendant’s deceptive acts and practices,

 Plaintiff and New York Subclass members have suffered and will continue to suffer injury,

 ascertainable losses of money or property, and monetary and non-monetary damage, including



                                                 49
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 50 of 59 PageID: 539




 from not receiving the benefit of their bargain in purchasing Bravecto, and increased time and

 expense in treating any damage that Bravecto caused.

          177.   Defendant’s deceptive and unlawful acts and practices complained of herein

 affected the public interest and consumers at large, including the many New Yorkers who

 purchased and/or used Bravecto for their pets.

          178.   The above deceptive and unlawful practices and acts by Defendant caused

 substantial injury to Plaintiff and New York Subclass members that they could not reasonably

 avoid.

          179.   Plaintiff and New York Subclass members seek all monetary and non-monetary

 relief allowed by law, including actual damages and statutory damages of $50 (whichever is

 greater), treble damages, declaratory relief and attorney’s fees and costs.

                                         COUNT VIII
                  Texas Trade Deceptive Practices–Consumer Protection Act,
                          Texas Bus. & Com. Code §§ 17.41, et seq.
                              By Plaintiff Reeves on behalf of the
                                        Texas Subclass

          180.   Plaintiff Reeves (“Plaintiff” for purposes of this Count) realleges and incorporates

 by reference the preceding paragraphs 1 through 92 as if set forth fully herein.

          181.   Plaintiff brings this claim individually and on behalf of the Texas Subclass.

          182.   Defendant is a “person” as defined by Tex. Bus. & Com. Code § 17.45(3).

          183.   Plaintiff and the Texas Subclass members are “consumers” as defined by Tex.

 Bus. & Com. Code § 17.45(4).

          184.   Defendant advertised, ordered or sold goods or services in Texas and engaged in

 trade or commerce directly or indirectly affecting the people of Texas, as defined by Tex. Bus. &

 Com. Code § 17.45(6).



                                                  50
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 51 of 59 PageID: 540




        185.     Defendant engaged in false, misleading or deceptive acts and practices, in

 violation of Tex. Bus. & Com. Code § 17.46(b), including omitting that the Bravecto products had

 material safety risks that could impact the health and well-being of Plaintiff’s and Texas Subclass

 members’ pets, and failing to make adequate disclosures to allow consumers to understand the

 nature the safety defects pose to their pets.

        186.     Defendant’s representations and omissions were material because they were likely

 to deceive reasonable consumers.

        187.     Defendant’s representations and omissions were uniform; Defendant engaged in a

 concerted effort to ensure that Plaintiff and Texas Subclass members did not associate their product

 with adverse health events, and it routinely and uniformly denied claims submitted by consumers

 whose pets were impacted by Bravecto. Defendant’s misrepresentations were also uniform

 because they contained no disclosures relating to the serious health and safety defects of Bravecto,

 thus not allowing a consumer to make an informed decision when purchasing the product.

        188.     Had Defendant disclosed to Plaintiff and the Texas Subclass members that it

 misrepresented Bravecto, omitted material information regarding defects (including health and

 safety risks as alleged herein), and was otherwise engaged in deceptive, common business

 practices, Defendant would have been unable to continue in business and would have been forced

 to disclose the truth and uniform defects in Bravecto. Instead, Defendant omitted or minimized

 the known safety risks of Bravecto. Plaintiff and Texas Subclass Members acted reasonably in

 relying on Defendant’s misrepresentations and omissions, the truth of which they could not have

 discovered.




                                                 51
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 52 of 59 PageID: 541




        189.     Defendant’s duty to disclose the true safety risks of Bravecto arose from its

 possession of exclusive knowledge regarding the defects in Bravecto and its incomplete

 representations about Bravecto.

        190.     Defendant engaged in unconscionable actions or courses of conduct, in violation

 of Tex. Bus. & Com. Code Ann. § 17.50(a)(3). Defendant engaged in acts or practices which, to

 consumers’ detriment, took advantage of consumers’ lack of knowledge, ability, experience or

 capacity to a grossly unfair degree.

        191.     Consumers, including Plaintiff and Texas Subclass members, lacked knowledge

 about the business practices, omissions, and misrepresentations because this information was

 known exclusively by Defendant.

        192.     Defendant took advantage of consumers’ lack of knowledge, ability, experience,

 or capacity to a grossly unfair degree, with reckless disregard of the unfairness that would result.

 The unfairness resulting from Defendant’s conduct is noticeable, flagrant, complete, and

 unmitigated.

        193.     Defendant recklessly disregarded Plaintiff and the Texas Subclass members’

 rights. Defendant’s knowledge of Bravecto’s true safety risks put Defendant on notice that

 Bravecto was less safe than advertised.

        194.     As a direct and proximate result of Defendant’s deceptive acts and practices,

 Plaintiff and Texas Subclass members have suffered and will continue to suffer injury,

 ascertainable losses of money or property, and monetary and non-monetary damages, including

 from not receiving the benefit of their bargain in purchasing Bravecto, and increased time and

 expense in treating any damages caused by Bravecto.




                                                 52
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 53 of 59 PageID: 542




         195.     Defendant received or is contemporaneously receiving notice pursuant to Tex.

 Bus. & Com. Code Ann. § 17.505 concerning its wrongful conduct as alleged herein by Plaintiff

 and the Texas Subclass members.

         196.     However, sending pre-suit notice pursuant to tex. Bus. & Com. Code Ann. §

 17.505 is an exercise in futility for Plaintiff, as Defendant has already been informed of the

 allegedly unfair and unlawful conduct as described herein as of the date of the initial Complaint in

 this action, and has yet to offer any remedy in accordance with similar consumer protection

 statutes.

         197.     Plaintiff and the Texas Subclass seek all monetary and non-monetary relief

 allowed by law, including economic damages, damages for mental anguish, treble damages for

 each act committed intentionally or knowingly, court costs, reasonable and necessary attorneys’

 fees, injunctive and declaratory relief, and any other relief which the court deems proper.

                                             COUNT IX
                                  Strict Liability, Failure to Warn
                                     By Plaintiffs on behalf of the
                                          Nationwide Class

         198.     Plaintiffs reallege and incorporates by reference the preceding paragraphs 1

 through 92 as if set forth fully herein.

         199.     Plaintiffs bring this claim on behalf of the Nationwide Class and, if necessary and

 in the alternative, based upon the laws of the states in which Bravecto was used and purchased by

 Plaintiffs and Class members. Issues regarding choice of law principles may be briefed after

 discovery.

         200.     At all times relevant hereto, Defendant was the manufacturer of Bravecto, and

 marketed the product directly to consumers for purchase.




                                                  53
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 54 of 59 PageID: 543




        201.      Bravecto was designed, produced, created, made, manufactured, distributed, and

 sold and placed into the stream of commerce by Defendant.

        202.      At the time Defendant sold Bravecto, the warnings and instructions were

 inadequate and defective. As described herein and below, there was an unreasonable risk that

 Bravecto would not perform safely and effectively for the purposes for which it was intended.

 Defendant failed to design and manufacture against such dangers and failed to provide adequate

 warnings and instructions concerning these risks.

        203.      Bravecto was expected to and did reach the ultimate users, including Plaintiffs and

 Class members.

        204.      Plaintiffs and Class members were unaware of the safety risks associated with

 Bravecto, because Defendant concealed them.

        205.      Defendant’s Bravecto product posed a foreseeable risk of danger when used for

 its intended purpose. As demonstrated above, when Plaintiffs used Bravecto for its intended

 purpose, the product severely injured—and in some instances killed—their pets.

        206.      Defendant failed to warn consumers that Bravecto posed health and safety risks,

 including those that it now specifically mentions to consumers after the FDA disclosed risks of

 similar safety issues with similar products.

        207.      Defendant failed to provide any warning or instruction to Plaintiffs and Class

 members of the harm that the defects could cause and the defects were present in Bravecto products

 when they left Defendant’s control.

        208.      Bravecto was unsafe for normal or reasonably anticipated use.

        209.      Plaintiffs and Class members used Bravecto in the manner for which it was

 intended and/or in a reasonably foreseeable manner.



                                                  54
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 55 of 59 PageID: 544




         210.     Plaintiffs and Class members could not, through the exercise of reasonable care,

 have discovered the defects or perceived the dangers associated with Bravecto.

         211.     As a direct and proximate cause of the safety defects, Plaintiffs experienced injury:

 their pets were harmed and some died.

         212.     As a further direct and proximate result of Defendant’s Bravecto defect, as

 described above, Plaintiffs and Class members incurred medical and other related to expenses, and

 in some instances may continue to incur such expenses related to additional treatments,

 medications, and therapies to treat the health issues caused by taking Bravecto.

         213.     As a direct and proximate result of Defendant’s actions and the defects present in

 Bravecto, Plaintiffs and Class members were damaged in amounts to be proven at trial.

                                             COUNT X
                                         Unjust Enrichment
                                     By Plaintiffs on behalf of the
                                          Nationwide Class

         214.     Plaintiffs reallege and incorporates by reference the preceding paragraphs 1

 through 92 as if set forth fully herein.

         215.     To the extent necessary, Plaintiffs bring this claim on behalf of the Nationwide

 Class in the alternative to their warranty claims.

         216.     Defendant received and retained a benefit from the Plaintiffs and inequity has

 resulted.

         217.     Defendant did this in two ways: by selling a product that was unsafe, and by

 retaining the profits to unused products that can no longer be used.

         218.     Defendant benefitted through its unjust conduct, by selling Bravecto to consumers,

 who can no longer use the product without fearing that they will seriously endanger their pets.




                                                  55
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 56 of 59 PageID: 545




        219.     Defendant also benefitted by selling Bravecto products that were unsafe, so they

 were unable to be used as directed.

        220.     Defendant has not offered a recall to consumers for unused dosages of Bravecto

 products, nor as Defendant offered adequate compensation to consumers whose pets took the

 Bravecto product.

        221.     It is inequitable for Defendant to retain these benefits when Plaintiffs and Class

 members can no longer use the Bravecto product without endangering their pets.

        222.     Plaintiffs and class members do not have an adequate remedy at law.

        223.     As a result of Defendant’s conduct, the amount of its unjust enrichment should be

 disgorged, in an amount to be proven at trial.

                                VIII. REQUEST FOR RELIEF

        WHEREFORE, Plaintiffs, individually and on behalf of all other Class members,

 respectfully requests that the Court enter judgment in their favor and against Defendant as

 follows:

            a.   Certifying the Class and Subclasses as requested herein, designating Plaintiffs
                 as Class Representatives, and appointing the undersigned counsel as Class
                 Counsel;

            b.   Declaring that Defendant is financially responsible for notifying the
                 Class members of the pendency of this suit;

            c.   Awarding actual (e.g., compensatory and consequential) and/or statutory
                 damages (including exemplary or punitive damages) to the maximum extent
                 allowed in an amount to be proven at trial;

            d.   Requiring restitution and disgorgement of all profits and unjust enrichment
                 Defendant obtained from Plaintiffs and the other Class members as a result
                 of Defendant’s unlawful, unfair, and/or fraudulent business practices;

            e.   Awarding injunctive relief as permitted by law or equity, including enjoining
                 Defendant from continuing the unlawful practices as set forth herein, and
                 ordering Defendant to engage in a corrective advertising campaign;


                                                  56
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 57 of 59 PageID: 546




        f.     Awarding Plaintiffs their reasonable attorneys’ fees, costs, and expenses;

        g.     Awarding pre- and post-judgment interest on any amounts awarded; and

        h.     Awarding such other and further relief as may be just and proper.

                                    IX.     JURY DEMAND

       Plaintiffs hereby demand a trial by jury on all issues so triable.

       July 2, 2020

                                              Respectfully submitted,

                                              /s/ Amy E. Keller
                                              ADAM J. LEVITT (admitted pro hac vice)
                                              alevitt@dicellolevitt.com
                                              AMY E. KELLER (admitted pro hac vice)
                                              akeller@dicellolevitt.com
                                              ADAM PROM (admitted pro hac vice)
                                              aprom@dicellolevitt.com
                                              DICELLO LEVITT GUTZLER LLC
                                              Ten North Dearborn Street, Sixth Floor
                                              Chicago, Illinois 60602
                                              Telephone: (312) 214-7900

                                              MARK A. DICELLO
                                              N.J. Bar No. 306102019
                                              madicello@dicellolevitt.com
                                              DICELLO LEVITT GUTZLER LLC
                                              Western Reserve Law Building
                                              7556 Mentor Avenue
                                              Mentor, Ohio 44060
                                              Telephone: (440) 953-8888

                                              JESSICA J. SLEATER (admitted pro hac vice)
                                              jessica@andersensleater.com
                                              ANDERSEN SLEATER SIANNI LLC
                                              1250 Broadway, 27th Floor New
                                              York, New York 10001
                                              Telephone: (646) 599-9848




                                                 57
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 58 of 59 PageID: 547




                                    RALPH N. SIANNI (admitted pro hac vice)
                                    rsianni@andersensleater.com
                                    ANDERSEN SLEATER SIANNI LLC
                                    2 Mill Road, Suite 202
                                    Wilmington, Delaware 19806
                                    Telephone: (302) 510-8528

                                    MELISSA S. WEINER
                                    mweiner@pswlaw.com
                                    PEARSON, SIMON & WARSHAW, LLP
                                    800 LaSalle Avenue, Suite 2150
                                    Minneapolis, Minnesota 55402
                                    Telephone: (612) 389-0600

                                    HASSAN A. ZAVAREEI
                                    hzavareei@tzlegal.com
                                    TYCKO & ZAVAREEI LLP
                                    1828 L Street NW, Suite 1000
                                    Washington, D.C. 20036
                                    Telephone: (202) 973-0900

                                    Counsel for Plaintiffs and the Proposed Classes




                                      58
Case 2:19-cv-22024-JMV-JBC Document 31 Filed 07/02/20 Page 59 of 59 PageID: 548




                                  CERTIFICATE OF SERVICE

        I, Amy E. Keller, hereby certify that I filed a copy of the foregoing using this Court’s

  CM/ECF system, which will send notification of such filing to all counsel of record this 2nd

  day of July 2020.


                                                      /s/ Amy E. Keller
                                                      Amy E. Keller




                                                 59
